The Attorney              General of Texas
                                           March    I,       1979
MARK WHITE
Attorney General


                   Honorable Bill M. White                          Opinion No. MW-2
                   Criminal District Attorney
                   Bexar County Courthouse                          Re: Whether the Bexar County
                   San Antonio, Texas 78205                         Clerk   may consolidate   minute
                                                                    books of the Bexar County Courts
                                                                    at Law

                   Dear Mr. White:

                          You have requested an opinion regarding the keeping of minutes for
                   the  county courts at law by the county clerk. You have asked whether the
                   county clerk may consolidate the minutes for the six Bexar County Courts at
                   Law into two books, one for all civil matters and the other for criminal
                   cases. The minute books contain the final dispositions of the cases.

                          Article 1941(a), V.T.C.S., authorizes the county clerk to adopt and use
                   exclusively the provisions contained therein relating to microfilming of
                   public records. Section 2(b) requires that there be seven classes or types of
                   records maintained on microfilm.         All records “relating or incidental to
                   matters in county civil courts” are consolidated in one class, section 2(bX4),
                   and all matters relating to the criminal courts are in another class, section
                   2(b)(5). Thus, we believe that under article 1941(a) the county clerk is.
                   permitted to consolidate separately the minutes of the criminal and civil
                   courts.

                         If the county clerk is not operating under article 1941(a), his duties
                   concerning record keeping are more generally set out in articles 1941 to 1945,
                   V.T.C.S.

                              Art. 1941.

                                 They shall be ex-officio recorders for their several
                              counties, and as such shall record in suitable books to
                              be procured for that purpose all deeds, mortgages and
                              other instruments required or permitted by law to be
                              recorded; they shall be the keepers of such record
                              books, and shall keep the same properly indexed,
                              arranged and preserved.




                                                   P.    4
Honorable Bill M. White   -   Page Two     (MW-2)



           Art. 1942.

             They shall be keepers of the records, books, papers and
           proceedings af their respective courts in civil and criminal cases
           and in matters of probate, and see that the same are properly
           indexed, arranged and preserved, and shall perform such other
           duties in that behalf as may be by law imposed on them.

           Art. 1943.

             They shall keep a fair record of all the acts done and proceedings
           had in their respective courts, and enter all judgments of the court,
           under the direction of the judge, and shall keep a record of each
           execution issued, and of the returns thereon.

           Art. 1944.

              They shall provide and keep in their respective offices, as part of
           the records thereof, full and complete alphabetical indexes of the
           names of the parties to all suits filed in their courts, which indexes
           shall be kept in well bound books, and,shall state in full the names
           of all the parties to such suits, which shall be indexed and cross
           indexed, so as to show the name of each party under the proper
           letter; and a reference shall be made opposite each name to the
           page of the minute book upon which is entered the judgment in
           each case.

           Art. 1945.

              The clerk shall keep such other dockets, books and indexes as
            may be required by law; and all books, records and filed papers
           belonging to the office of county clerks shall at all reasonable
           times be open to the inspection and examination of any citizen,
           ,who shall have the right to make copies of the same.

We are aware that district clerks have received specific ~authority in article 1899b,
V.T.C.S., to perform similar consolidation; however, we believe that the statutes relating
to the duties of the county clerk, when read in their entirety, permit the county clerk to
consolidate the minutes of the various county courts. Thus, so long as the county clerk is
exercising his reasonable discretion in properly indexing, arranging and preserving the
public records so that they are accessible for public inspection, we believe that the clerk
may separately consolidate the minutes of the civil and criminal courts even if the county
has not adopted article 1941(a).




                                      P.   5
c
    ‘-




         Honorable Bill M. White   -   Page Three     m7-2)




                                                SUMMARY

                    The minutes for criminal and civil        books may be separately
                    consolidated by the county clerk.




                                                      MARK     WHITE
                                                      Attorney General of Texas

         JOHN W. FAINTER, JR.
         First Assistant Attorney General

         TED L. HARTLEY
         Executive Assistant Attorney General

         Prepared by David B. Brooks
         Assistant Attorney General

         APPROVED:
         OPINION COMMITTEE

         C. Robert Heath, Chairman
         David B. Brooks
         Scott Garrison
         Susan Garrison
         Rick Gilpin
         William G Reid
         Bruce Y oungblood




                                                 P.   6